                       Case 7:18-cv-11102-VB Document 54 Filed 07/02/20 Page 1 of 1
AO 458 (Rev. 06/09) Appearance of Counsel


                                     UNITED STATES DISTRICT COURT
                                                               for the
                                                Southern District
                                                 __________       of New
                                                              District    York
                                                                       of __________


                Jorge Alberto Reanos Avila                        )
                             Plaintiff                            )
                                v.                                )      Case No.     18-cv-11102
        New Hudson Family Restaurant Inc. et al                   )
                            Defendant                             )

                                                      APPEARANCE OF COUNSEL

To:       The clerk of court and all parties of record

          I am admitted or otherwise authorized to practice in this court, and I appear in this case as counsel for:

          Plaintiffs                                                                                                           .


Date:          07/02/2020                                                                    /s Clela Errington
                                                                                             Attorney’s signature


                                                                                        Clela Errington [CE 1085]
                                                                                         Printed name and bar number
                                                                                    Michael Faillace & Associates, P.C.
                                                                                     60 East 42nd Street, Suite 4510
                                                                                          New York, NY 10165

                                                                                                   Address

                                                                                       cerrington@faillacelaw.com
                                                                                               E-mail address

                                                                                              (212) 317-1200
                                                                                              Telephone number

                                                                                              (212) 317-1620
                                                                                                FAX number


            Print                        Save As...                                                                    Reset
